Citation Nr: 1035855	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) disability benefits.  

2.  Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant alleges that he had recognized guerrilla service 
from November 1944 to November 1945.  He filed a claim of 
entitlement to service connection for malaria, arthritis, 
rheumatism, and knee pain in October 2006.    

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2007 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which determined that 
the appellant did not have the required military service to make 
him eligible for benefits under the laws administered by VA and 
thus denied his claim of entitlement to service connection.

In a May 2009 decision, the Board affirmed the RO's denial of the 
benefits on appeal.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  In 
May 2010, the CAVC granted a Joint Motion for Remand (JMR).  In 
the May 2010 Order, the CAVC vacated the Board's May 2009 
decision and remanded the appeal to the Board for compliance with 
instructions provided in the Joint Motion, discussed below.  

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal of the 
eligibility issue at this time, preliminary review reveals that 
the information in the record before us is inadequate to make an 
informed determination, and discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that VA's duty to assist includes 
attempting to obtain additional information regarding the 
appellant's military service under the facts and circumstances of 
this case.

As stated above, the appellant contends that he had service in a 
recognized guerrilla unit from November 1944 to November 1945.  
In support of this contention, he submitted a July 2006 
Certification from the General Headquarters of the Armed Forces 
of the Philippines.  The Certification states that the appellant 
had recognized guerrilla service, that he joined "G" Company of 
the 14th Infantry in November 1944, and that he was discharged in 
November 1945.  In addition, the appellant submitted an Affidavit 
for Philippine Army Personnel signed by the appellant in 
September 1947 which also states that he served in "G" Company 
of the 14th Infantry from November 1944 to November 1945.  It 
further states that he was inducted as a private and rifleman, 
and participated in the liberation campaign in Isabela and Mount 
Province.  

The RO requested verification of the appellant's alleged military 
service from the National Personnel Records Center (NPRC), but 
did not forward the evidence submitted by the appellant to the 
NPRC for consideration.  Rather, the RO provided the NPRC with 
the appellant's vital information, and stated that he was not 
listed in the Reconstructed Guerrilla Roster maintained at the 
Manila RO.  The NPRC responded in December 2006 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  Based on the NPRC's 
response, the RO found that the appellant did not have the 
requisite service to be eligible for VA benefits.  

The RO prepared a Memorandum for File in February 2008 in which 
it stated that records of individuals who claim to have served in 
the Commonwealth Army of the Philippines inducted into the United 
States Armed Forces in the Far East (USAFFE), or the organized 
guerrilla forces, are maintained by ARPERSCOM (the U.S. Army 
Reserve Personnel Command).  ARPERSCOM had informed the RO that, 
unless the claimant reported personal data which different from 
that which was provided in a prior request for service 
verification, there would be no value in resubmitting a request 
for verification, since a potential claimant's service is 
verified by the records associated with his name.  Since the 
documents submitted by the appellant did not show personal data 
that was substantially different from that already submitted to 
the NPRC, the RO's Memorandum concluded that it was futile to 
submit a second request for verification of service.   

The May 2010 JMR states that VA's duty to assist includes sending 
the evidence submitted by the appellant to the NPRC for 
consideration in determining whether the appellant had recognized 
guerrilla or other qualifying service.  Therefore, a remand is 
necessary to resubmit a request to the NPRC for verification of 
the appellant's service, along with the evidence the appellant 
submitted in support of his contention that he had recognized 
guerrilla service, including the July 2006 Certification from the 
General Headquarters of the Armed Forces of the Philippines and 
the September 1947 Affidavit for Philippine Army Personnel.

In addition to the foregoing, the appellant filed, in January 
2010, a claim of entitlement to the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  The RO denied the 
claim in a May 2010 decision.  The appellant wrote a letter in 
July 2010 expressing disagreement with the May 2010 denial of his 
claim of entitlement to a payment from the Filipino Veterans 
Equity Compensation Fund.  That document constitutes a Notice of 
Disagreement (NOD).

The Board notes the appellant has not been furnished a Statement 
of the Case (SOC) which addresses the issue of entitlement to the 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.  In such cases, under judicial precedent, the appellate 
process was initiated by the NOD, and the appellant is entitled 
to an SOC on the issue.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
the issue of entitlement to the one-time payment from the 
Filipino Veterans Equity Compensation Fund must be remanded to 
the RO for additional action.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  Assure that all VCAA notice and 
assistance requirements have been satisfied.

2.  Send a request to the NPRC for an attempt 
at verification of the appellant's alleged 
military service, along with the July 2006 
Certification from the General Headquarters 
of the Armed Forces of the Philippines and 
the September 1947 Affidavit for Philippine 
Army Personnel.  The response from the NPRC 
should be associated with the claims file.

3.  Once a response from the NPRC is 
received, furnish the appellant with a 
Supplemental Statement of the Case 
addressing the issue of basic eligibility for 
VA disability benefits and, if the claim is 
not granted in this regard, return the case 
to the Board.  

4.  Also, furnish the appellant with a 
Statement of the Case addressing the issue 
of legal entitlement to the one-time payment 
from the Filipino Veterans Equity 
Compensation Fund, in response to his July 
2010 NOD.  Advise him that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board.  If, and 
only if, the appellant perfects his appeal 
as to this issue, certify this issue to the 
Board and returned the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

